Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on January 1, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is insufficient antecedent basis for “in response to selecting the selected transport provider.”  Claim 1 recites in part, “selecting a transport provider” but does not comprise a step of selecting the selected transport provider.  It is not clear whether the claim requires another step of selecting the selected transport provider.  Claim 5 recites “wherein selecting the selected transport provider” and is rejected under a similar rationale as claim 4.
Regarding claim 13, there is insufficient antecedent basis for “in response to selecting the selected transport provider.”  Claim 10 recites in part, “selecting a transport provider” but does not comprise a step of selecting the selected transport provider.  It is not clear whether the claim requires another step of selecting the selected transport provider.  Claim 14 recites “wherein selecting the selected transport provider” and is rejected under a similar rationale as claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 18, and 20 of U.S. Patent No. 11,252,225 (“Patent ‘225”) in view of Spat US Patent Publication No. 2012/0131170 (“Spat”). 
Instant Application
Patent ‘225
1. A computing system for managing a network-based service, the computing system comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: 
1. A computing system for managing a network-based service, the computing system comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: 
receive a transport request from a user device of a requesting user, the transport request including a pickup location and a specified vehicle type; 
receive a first service request from a first user device of a first user, the first service request indicating a first requested service type; 
based on the specified vehicle type, (i) make a determination to fulfill the transport request by performing a first set of operations in accordance with a multi-invitation mode as opposed to a second set of operations in accordance with a single-invitation mode, and (ii) perform the first set of operations, the first set of operations including: 
determine, based on a historical rate of acceptance for the first requested service type, whether to fulfill the first service request by performing a first set of operations in accordance with a single-invitation mode or by performing a second set of operations in accordance with a multi-invitation mode to transmit multiple invitations relating to the first service request to multiple service providers; in response to determining to fulfill the first service request in accordance with the multi-invitation mode, perform the second set of operations, the second set of operations including: 
identifying a set of candidate transport providers for the transport request; 
identifying a set of service providers for the first service request; 
transmitting an invitation to service the transport request to provider devices of the set of candidate transport providers, the invitation causing each of the provider devices to display information related to the transport request; and 
in response to identifying the set of service providers, transmitting respective invitations to respective provider devices of the set of service providers to cause the respective provider devices to each display information relating to the first service request of the first user; and 
in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user.
in response to receiving acceptances for the first service request from a subset of the set of service providers, identifying a first service provider from the subset to fulfill the first service request of the first user.


As shown above, claim 1 of Patent ‘225 substantially discloses the subject matter of claim 1 of the application.  While claim 1 of Patent ‘225 discloses the request including a service type and performing the step of determining based on the service type, the claim does not disclose that the service type includes a specified vehicle type.  Spat discloses a request including a specified vehicle type (para. [0037]).  Patent ‘225 describes that the service type includes a vehicle type (see Patent ‘225, col. 7, lines 19-25.  service types… such as… luxury vehicle service type, a van or large vehicle service type).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have enabled a user to request a specific vehicle type and perform the determination of the mode based on different, specific service types including vehicle service type.
Claims 2-9 are unpatentable over claims 2-6, 8-10 of Patent ‘225.   
Claims 10 and 17 are unpatentable over claims 18 and 20 of Patent ‘225.  While claim 18 of Patent ‘225 discloses the request including a service type and performing the step of determining based on the service type, the claim does not disclose that the service type includes a specified vehicle type.  Spat discloses a request includes a specified vehicle type (para. [0037]).  Patent ‘225 describes that the service type includes a vehicle type (see Patent ‘225, col. 7, lines 19-25.  service types… such as… luxury vehicle service type, a van or large vehicle service type).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have enabled a user to request a specific vehicle type and perform the determination of the mode based on different, specific service types including vehicle service type.
Claims 11-16 and 18 are unpatentable over claims 2-9 of Patent ‘225.  Patent ‘225 does not disclose corresponding medium claims 11-16 and 18.  However, the subject matter is disclosed by system claims 2-9 of Patent ’225.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented claims as a medium storing instructions in order to have enabled the invention to be implemented on different types of computing devices.
Claim 19 is unpatentable over claim 11 of Patent ‘225.  While claim 11 of Patent ‘225 discloses the request including a service type and performing the step of determining based on the service type, the claim does not disclose that the service type includes a specified vehicle type.  Spat discloses that a request includes a specified vehicle type (para. [0037]).  Patent ‘225 describes that the service type includes a vehicle type (see Patent ‘225, col. 7, lines 19-25.  service types… such as… luxury vehicle service type, a van or large vehicle service type).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have enabled a user to request a specific vehicle type and perform the determination of the mode based on different, specific service types including vehicle service type.
Claim 20 is unpatentable over claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-11, 13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spat US Patent Publication No. 2012/0131170 (“Spat”) in view of Felt et al. US Patent Publication No. 2011/0099040 (“Felt”)
	
Regarding claim 1, Spat teaches a computing system for managing a network-based service, the computing system comprising: 
one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: 
receive a transport request from a user device of a requesting user, the transport request including a pickup location and a specified vehicle type (see fig. 1 multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested.  para. [0039] starting point, i.e. location of the mobile device); 
based on the specified vehicle type, (i) make a determination to fulfill the transport request by performing a first set of operations in accordance with a multi-invitation mode as opposed to a second set of operations in accordance with a single-invitation mode (para. [0039] [0039] processes the request… by determining which service providers 400 are eligible to receive the request.  para. [0042] provides the request to eligible service provider interface), and (ii) perform the first set of operations, the first set of operations including: 
identifying a set of candidate transport providers for the transport request (para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible); 
transmitting an invitation to service the transport request to provider devices of the set of candidate transport providers, the invitation causing each of the provider devices to display information related to the transport request (fig. 1.  see server 300, service provider computer 400, service provider interface 450.  para. [0042] server 300… provides the request to eligible service provider interface 450.  display 500… list the information associated with the request); and 
in response to receiving acceptance for the transport request from a candidate transport provider, identifying a transport provider for the requesting user (para. [0043] service provider 400 selects a request… message is provided from server 300 to the first service provider).
Spat teaches identifying the first service provider in response to receiving an acceptance of the service request.  Spat does not expressly teach in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user.
Felt teaches in response to receiving acceptances for a transport request from a subset of a set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user (para. [0038] receive a request for taxi.  location of the user.  para. [0046] one or more taxis that have accepted the request for a taxi.  select, from the taxis that have accepted the request.  para. [0081] particular taxi may be selected from the taxis that accepted the request).  Felt comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat with Felt’s disclosure of selecting a transport provider from the subset to service the transport request for the requesting user in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers.  One of ordinary skill in the art would have been motivated to do so because Felt would have provided the benefit of selecting a taxi, i.e. a service provider, most suitable for servicing a customer, which would provide better customer experience (para. [0081] select the taxi with the highest corresponding taxi score, may select the taxi that is closest to the customer).

Regarding claim 10, Spat teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to: 
receive a transport request from a user device of a requesting user, the transport request including a pickup location and a specified vehicle type (see fig. 1 multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested.  para. [0039] starting point, i.e. location of the mobile device); 
based on the specified vehicle type, (i) make a determination to fulfill the transport request by performing a first set of operations in accordance with a multi- invitation mode as opposed to a second set of operations in accordance with a single-invitation mode (para. [0039] [0039] processes the request… by determining which service providers 400 are eligible to receive the request.  para. [0042] provides the request to eligible service provider interface), and (ii) perform the first set of operations, the first set of operations including: 
identifying a set of candidate transport providers for the transport request (para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible); 
transmitting an invitation to service the transport request to provider devices of the set of candidate transport providers, the invitation causing each of the provider devices to display information relating to the transport request (fig. 1.  See server 300, service provider computer 400, service provider interface 450.  para. [0042] server 300… provides the request to eligible service provider interface 450.  display 500… list the information associated with the request); and 
in response to receiving acceptance for the transport request from a candidate transport provider, identifying a transport provider for the requesting user (para. [0043] service provider 400 selects a request… message is provided from server 300 to the first service provider).
Spat teaches identifying the first service provider in response to receiving an acceptance of the service request.  Spat does not expressly teach in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user.
Felt teaches in response to receiving acceptances for a transport request from a subset of a set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user (para. [0038] receive a request for taxi.  location of the user.  para. [0046] one or more taxis that have accepted the request for a taxi.  select, from the taxis that have accepted the request.  para. [0081] particular taxi may be selected from the taxis that accepted the request).  Felt comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat with Felt’s disclosure of selecting a transport provider from the subset to service the transport request for the requesting user in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers.  One of ordinary skill in the art would have been motivated to do so because Felt would have provided the benefit of selecting a taxi, i.e. a service provider, most suitable for servicing a customer, which would provide better customer experience (para. [0081] select the taxi with the highest corresponding taxi score, may select the taxi that is closest to the customer).

Regarding claim 19, Spat teaches a computer-implemented method of managing a network-based service, the method being performed by one or more processors and comprising: 
receiving a transport request from a user device of a requesting user, the transport request including a pickup location and a specified vehicle type (see fig. 1 multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested.  para. [0039] starting point, i.e. location of the mobile device); 
based on the specified vehicle type, (i) making a determination to fulfill the transport request by performing a first set of operations in accordance with a multi- invitation mode as opposed to a second set of operations in accordance with a single-invitation mode (para. [0039] [0039] processes the request… by determining which service providers 400 are eligible to receive the request.  para. [0042] provides the request to eligible service provider interface), and (ii) performing the first set of operations, the first set of operations including: 
identifying a set of candidate transport providers for the transport request (para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible); 
transmitting an invitation to service the transport request to provider devices of the set of candidate transport providers, the invitation causing each of the provider devices to display information relating to the transport request (fig. 1.  See server 300, service provider computer 400, service provider interface 450.  para. [0042] server 300… provides the request to eligible service provider interface 450.  display 500… list the information associated with the request); and 
in response to receiving acceptance for the transport request from a candidate transport provider, identifying a transport provider for the requesting user (para. [0043] service provider 400 selects a request… message is provided from server 300 to the first service provider).
Spat discloses identifying the first service provider in response to receiving an acceptance of the service request.  Spat does not expressly teach in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user.
Felt teaches in response to receiving acceptances for a transport request from a subset of a set of candidate transport providers, selecting a transport provider from the subset to service the transport request for the requesting user (para. [0038] receive a request for taxi.  location of the user.  para. [0046] one or more taxis that have accepted the request for a taxi.  select, from the taxis that have accepted the request.  para. [0081] particular taxi may be selected from the taxis that accepted the request).
Felt comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat with Felt’s disclosure of selecting a transport provider from the subset to service the transport request for the requesting user in response to receiving acceptances for the transport request from a subset of the set of candidate transport providers.  One of ordinary skill in the art would have been motivated to do so because Felt would have provided the benefit of selecting a taxi, i.e. a service provider, most suitable for servicing a customer, which would provide better customer experience (para. [0081] select the taxi with the highest corresponding taxi score, may select the taxi that is closest to the customer).

Regarding claim 2, Spat in view of Felt teach the computing system of claim 1, wherein a provider device of the selected transport provider is configured to receive a first set of invitations, each corresponding to a different transport request (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests having similar locations and directions… are listed near each other.  multiple request may be selected), and, in response to receiving the first set of invitations, the provider device of the selected transport provider is configured to present a provider interface that includes information corresponding to each invitation of the first set of invitations (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests having similar locations and directions… are listed near each other.  fig. 4d, para. [0047] displays request, confirmation address.  Felt: para. [0079] location of the customer, destination, query… for a price).

Regarding claim 4, Spat in view of Felt teach the computing system of claim 1, wherein the executed instructions further cause the computing system to: in response to selecting the selected transport provider to fulfill the transport request of the requesting user, (i) transmit a confirmation to a provider device of the selected transport provider, (ii) transmit a cancellation notification to a second provider device of a second transport provider of the subset, and (iii) transmit a notification to the user device that includes identifying information of the selected transport provider (Spat: para. [0043] removes the request from displays 500 of all other service providers.  message is provided from the server 300 to the first service provider to select the request including the confirmation address.  sends a message to mobile device… indicating which server provider will be providing the service.  Felt: para. [0046] forward information regarding the selected taxi to customer interface 115.  para. [0083] confirmation number… provided to the customer and to the selected taxi).

Regarding claim 6, Spat does not teach the computing system of claim 1, wherein each invitation transmitted to candidate transport providers of the set of candidate transport providers is associated with a common response time interval.
Felt teaches each invitation transmitted to candidate transport providers of the set of service providers is associated with a common response time interval (para. [0080] wait a particular amount of time… before forwarding the indications).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat by implementing Felt’s disclosure of each invitations transmitted to candidate transport providers of the set of service providers to be associated with a common response time interval.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide opportunities for providers to requests while limiting wait times for customers.   


Regarding claim 11, Spat in view of Felt teach the non-transitory computer-readable medium of claim 10, wherein a provider device of the selected transport provider is configured to receive a first set of invitations, each corresponding to a different transport request (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests having similar locations and directions… are listed near each other.  multiple request may be selected), and, in response to receiving the first set of invitations, the provider device of the selected transport provider is configured to present a provider interface that includes information corresponding to each invitation of the first set of invitations (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests having similar locations and directions… are listed near each other.  fig. 4d, para. [0047] displays request, confirmation address.  Felt: para. [0079] location of the customer, destination, query… for a price).

Regarding claim 13, Spat in view of Felt teach the non-transitory computer-readable medium of claim 10, wherein the executed instructions further cause the computing system to: in response to selecting the selected transport provider to fulfill the transport request of the requesting user, (i) transmit a confirmation to a provider device of the selected transport provider, (ii) transmit a cancellation notification to a second provider device of a second transport provider of the subset, and (iii) transmit a notification to the user device that includes identifying information of the selected transport provider  (Spat: para. [0043] removes the request from displays 500 of all other service providers.  message is provided from the server 300 to the first service provider to select the request including the confirmation address.  sends a message to mobile device… indicating which server provider will be providing the service.  Felt: para. [0046] forward information regarding the selected taxi to customer interface 115.  para. [0083] confirmation number… provided to the customer and to the selected taxi).

Regarding claim 15, Spat does not teach the non-transitory computer-readable medium of claim 10, wherein each invitation transmitted to candidate transport providers of the set of candidate transport providers is associated with a common response time interval.
Felt teaches each invitation transmitted to candidate transport providers of the set of service providers is associated with a common response time interval (para. [0080] wait a particular amount of time… before forwarding the indications).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat by implementing Felt’s disclosure of each invitations transmitted to candidate transport providers of the set of service providers to be associated with a common response time interval.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide opportunities for providers to requests while limiting wait times for customers.   

Regarding claim 20, Spat in view of Felt teach the method of claim 19, wherein a provider device of the selected transport provider is configured to receive a first set of invitations, each corresponding to a different transport request (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests having similar locations and directions… are listed near each other.  multiple request may be selected), and, in response to receiving the first set of invitations, the provider device of the selected transport provider is configured to present a provider interface that includes information corresponding to each invitation of the first set of invitations (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests having similar locations and directions… are listed near each other.  fig. 4d, para. [0047] displays request, confirmation address.  Felt: para. [0079] location of the customer, destination, query… for a price).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Felt and Hill US Patent Publication No. 2009/0216600 (“Hill”).

Regarding claim 3, Spat does not teach the computing system of claim 2, wherein the provider interface includes information pertaining to response time intervals associated with each invitation of the first set of invitations.
Hill teaches a provider interface that includes information pertaining to respective response time intervals associated with each invitation (para. [0070] message may comprise an acceptance window indicating that the driver must accept or decline (by default) the transaction within a specified time period.  offers are transmitted simultaneously.  para. [0073] driver offer message may be transmitted to the driver).   Hill comes from a similar field of endeavor of providing services by determining providers (drivers) in response to a requesting user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spat and Felt with Hill’s disclosure of a provider interface that includes information pertaining to respective response time intervals associated with each invitation.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to enable providers (drivers) to be aware of the amount of time to make decisions while placing a time limit to respond, which would reduce delays.

Regarding claim 12, the claim is a medium claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 3.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Felt and Umeda et al. US Patent Publication No. 2006/0034201 (“Umeda”).

Regarding claim 5, Spat does not teach the computing system of claim 1, wherein selecting the selected transport provider to fulfill the transport request of the requesting user comprises: determining estimated times of arrival of each transport provider of the subset to the pickup location indicated in the transport request; wherein the selected transport provider is selected based on the estimated time of arrival of the selected transport provider in comparison with the estimated times of arrival of other transport providers of the subset to the pickup location.
Umeda teaches determining estimated times of arrival of each transport provider of a subset to a pickup location indicated in a transport request; wherein the selected transport provider is selected based on the estimated time of arrival of the selected transport provider in comparison with the estimated times of arrival of other transport providers of the subset to the pickup location (para. [0043] taxi customer views this input screen, and inputs the dispatch conditions, boarding location.  para. [0053] taxi… selected.  priority to the taxis whose estimated time of arrival to the boarding location is earliest).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat and Felt’s disclosure of determining to select a provider with Umeda’s disclosure of identifying a service provider based on estimated times of arrival.  One of ordinary skill in the art would have been motivated to do so because Felt discloses various criteria for selecting a service provider and the capability to estimate time for a taxi to reach a location (para. [0078]).  Umeda would have provided additional, simple factor in the selection of a service provider.  

Regarding claim 14, the claim is a medium claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 5.

Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Felt and Marueli US Patent Publication No. 2017/0249847 (“Marueli”).

Regarding claim 8, Spat in view of Felt teach the computing system of claim 1, wherein the executed instructions further cause the computing system to: receive, a second transport request from a second user device of a second requesting user, the second transport request indicating a second pickup location and a second vehicle type (see fig. 1 which portrays multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested).  Spat does not expressly teach determine, based on the second vehicle type, to fulfill the second transport request by performing the second set of operations in accordance with the single-invitation mode.
Marueli teaches determine, based on a second vehicle type, to fulfill the second transport request by performing the second set of operations in accordance with the single-invitation mode (para. [0082] transportation request data, the type of vehicle requested.  para. [0089] request a ride. para. [0096] transportation request. take into account… pickup location other information associated with the transportation request.  single driver may be selected… based on a determination that the driver may service the entirety of the request).  Marueli comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat and Felt with Marueli’s disclosure of operating a single-invitation mode for the second service request.  One of ordinary skill in the art would have been motivated to do so in order to have further enabled selection of a provider based on a determination of whether the request is able to service by a single provider.  Furthermore, one of ordinary skill in the art would have recognized that sending a request to a single driver would have reduced traffic on the network and reduced processing on devices.  

Regarding claim 9, Spat in view of Felt and Marueli teach the computing system of claim 8, wherein the second set of operations in accordance with the single-invitation mode includes: 
matching a second transport provider to the second transport request (Spat: para. [0039] ability of the service provider… depend on the location where the service is being initiated.  para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible.  Marueli: para. [0096] single driver may be selected); and 
transmitting an invitation to a second provider device of the second transport provider to cause the second provider device to display information relating to the second transport request from the second requesting user (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  Marueli: para. [0099] notify the drivers they have been selected).

Regarding claims 17-18, the claims are medium claims corresponding to claims 8-9 and comprising similar subject matter.  Therefore, claims 17-18 are rejected under a similar rationale as claims 8-9.

Allowable Subject Matter
Claims 7 and 16 would be allowable if the double patenting rejection is overcome by the filing of a terminal disclaimer and amended to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Harpanas, US Patent Publication No. 2017/0132540 (para. [0060] passenger request data 320.  the type of vehicle requested)
	
Marco US Patent Publication No. 2019/038630 (para. [0017] specify pick-up by a vehicle that has particular merchandise available. para. [0018] backend system 116 may select a driver based on any suitable factors, such as the information contained in the request)


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445